Citation Nr: 1641673	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-37 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder to include as secondary to service connected disabilities.

2.  Entitlement to a rating in excess of 10 percent for a right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran's claims were remanded by the Board for additional development in March 2014.  The case is once again before the Board. 

The issue of entitlement to an increased rating for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's right knee disorder with patellar ligamentous and meniscal injuries, status post surgeries was aggravated by his service connected disorders of lumbar spine degenerative disc disease (DDD) and his right foot residuals of status post 5th metatarsal (MT) fracture with nerve impingement.  


CONCLUSION OF LAW

The criteria for an award of service connection for a right knee disorder have been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C.A. § 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

As this decision grants service connection for a right knee disorder, and remands the other claim for increased rating for a right foot disorder for additional development, the Veteran could not be prejudiced and discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

II.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101  may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §  3.310 (a) (2015). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. §  3.310 (a) (2015); Allen v. Brown, 7 Vet. App. 439   (1995).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his reports credible as they were detailed and consistent.

For the reasons explained below, the criteria for service connection for a right knee disability have been met.  See 38 C.F.R. § 3.303.

Service treatment records confirmed treatment for right foot and lumbar spine problems after an October 1989 right foot injury resulted in a fractured right 5th MT, and low back pain was repeatedly treated throughout 1991 following a fall from a vehicle in Saudi Arabia in February 1991.  See 9 pg STRS (back treatment) received in VBMS on 1/6/99 and 6 pg STRS (foot treatment) received in VBMS on 11/9/01.  Additionally the service treatment records show some right knee issues following a December 1991 motor vehicle accident when the car overturned resulting in an abrasion to the right knee that required treatment with irrigation through 1991 with a follow-up in April 1992.  See 94 pg STRS at pages 7, 9, 53.  Service connection is currently in effect for lumbar spine DD and right foot residuals of status post 5th metatarsal (MT) fracture with nerve impingement.  

A June 1999 VA general medical examination is noted to have discussed complaints particularly involving the right knee pain, which could hurt for no clear reason, and a history of a serious knee abrasion treated in service was also related.  The examination revealed some audible and palpable clicking of the right knee, but with a range of motion of 0-125 degrees and no evidence of effusion or instability.  The examiner diagnosed chondromalacia patella suspected and some symptoms suggestive of instability not demonstrated on examination.  X-rays were negative.  No opinion as to the etiology of the right knee disorder was given.  

Post service the records include right knee complaints encompassed in general arthralgia complaints in a March 2001 Veteran's Registry Clinic, although no swelling was reported.  See 22 pg VA records in VBMS at pg 7.  

In December 2008 the Veteran was seen to reestablish care at a private medical provider.  The examining physician, E.LT, III, noted  problems that included occasional right foot swelling and low back pain with radiation down the right leg to the lateral aspect of the right knee.  Examination confirmed tenderness to palpation of the plantar surface of the right foot and apparent elevation of the right PSIS (posterior superior iliac spine).  Later this same month Dr. E.L.T. wrote a letter describing the foot problems having never improved despite aggressive therapy and that over the past 8-9 months the Veteran had symptoms including in his right knee felt to be structurally related to problems arising from the foot injury.  This same physician drafted a report in February 2009 stating that the Veteran has ongoing foot pain which is causing knee pain.  Examination revealed L1-4 myofascial strain and a significant hypertrophy of the lower leg with positive right straight leg raise.  This physician again stated that the Veteran has right knee pain which extends from the right foot pain.  See 13 pg Private Records received in VBMS 2/3/09 at pg 1-3; see also 4 pg Medical Records foot received in VBMS on 2/10/09.  

A February 2009 MRI of the right knee yielded an impression of tear of the posterior horn of the lateral meniscus with a small cyst and suspected tear of the posterior horn of the medial meniscus.  Also diagnosed was a partial thickness tear of the proximal patellar tendon and some significant edema.  See 4 pg Third Party Correspondence X-rays received in VBMS 2/10/09 at p 1.  A letter the same month from Dr. ELT discussed the right foot disability as having failed treatments including multiple steroid injections and continued to have significant discomfort in the foot.  The weakness of the foot was described as having caused undue strain on various parts including the right knee and he now suffered from meniscal tear and significant swelling of the right knee.  Dr. E.L.T. felt his service injuries have resulted not only in pain and swelling of the right foot but also further injury to the knee.  Id at pg 4.  

In July 2009 another favorable opinion was obtained by a different doctor, Dr. D.S. who indicated he reviewed the February 2009 reports of Dr. E.L.T. and agreed with the findings and diagnosis.  Dr. D.S. noted the Veteran was service connected for lumbar DDD and fractured right MT of the right foot.  Because of the Veteran's difficulties ambulating due to these disorders, he has been putting undue strain on other joints especially the right lower extremity.  Dr. D.S. explained that this caused an accelerated premature DJD of the right knee.  This doctor diagnosed right knee meniscus degenerative changes and tearing with chronic knee swelling due to poor tracking.  The MRI and physical findings were noted to support this conclusion.  See Third Party Correspondence received in VBMS on 7/23/09.

In support of this July 2009 opinion, medical records obtained from this same physician confirmed treatment for issues with low back pain in February 2009 with pain radiating down the right lower extremity and decreased motion of the back along with right knee pain with intermittent swelling.  See 21 pg Private Medical records received in VBMS 3/16/09.  

In an August 2009 VA medical examination report, a VA examiner noted examining the Veteran's right knee and foot, but did not review the claims file and was unable to provide an etiology opinion regarding the knee.  The examiner did confirm a diagnosis of patellar ligamentous and meniscal injuries status post surgery and unstable knee.  In an October 2009 addendum to that report, the VA examiner stated that the Veteran's right knee disorder was not related to his service-connected right foot disability, but provided no rationale.  The VA examiner also did not offer an opinion as to whether the claimed right knee disorder was permanently aggravated by the Veteran's service-connected right foot disability. In addition, the VA examiner did not offer any opinions as to whether the Veteran's right knee disorder was caused or aggravated by the Veteran's service-connected low back and right hip disabilities.  Additionally, although this matter is being granted on a secondary rather than a direct basis, the October 2009 VA addendum opinion incorrectly described the in-service abrasion injury happening on the left knee rather than the right knee.   For this reason the Board finds these examination reports are of no probative value.  

Having reviewed the evidence the Board finds that it is in equipoise as to whether the Veteran's current back disorder was caused or aggravated by his service connected disabilities, particularly those involving the right foot and lumbar spine.  The favorable evidence, the July 2009 opinion by Dr. D.S., essentially provides a statement saying that it is as likely as not that the Veteran's current right knee  disorder is related to the Veteran's difficulties ambulating due to the service connected back and foot disorders.  This opinion is shown to be supported by adequate rationale noting that such difficulties cause undue strain on other joints especially the right lower extremity and described an accelerated degenerative process for the right knee.  This opinion is further supported by the opinions provided by Dr. E.L.T. in December 2008 and February 2009, who described the right knee as being adversely affected by the service connected foot disorder, albeit without the clearly worded rationale that was in the July 2009 opinion.  

Regarding the unfavorable evidence, the August 2009 VA examination and October 2009 addendum has been found to be without probative value as described above.  None of the other evidence of record is shown to clearly contradict the favorable evidence.  

In sum, the balance of the probative evidence shows evidence of a right knee disability and medical evidence linking current symptoms to the service connected foot and lumbar spine disabilities.  Accordingly service connection is warranted for the right knee disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366; 38 C.F.R. § 3.310.

ORDER

Service connection for a right knee disorder is granted.  


REMAND

With regard to the increased-rating claim for the service-connected right foot disability, the Board in its March 2014 Remand found that there was evidence of a worsening foot disorder since he was last examined in 2010 and remanded this matter in order to have the foot disorder reexamined.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Subsequently the Veteran was scheduled for a VA examination through QTC Medical Services in April 2014, but he failed to report (FTR) for the examination on April 22, 2014.  However, a letter notifying him of that scheduled examination is not in his electronic claims file, and it is unclear whether he received this required notice.  Of note, there is a duty to assist (DTA) letter dated April 3, 2014 that is completely silent as to any upcoming examination, and the FTR notice is dated April 22, 2014, a relatively short time after the DTA letter was sent.  It does not appear likely that there would have been an adequate amount of time for the RO to have followed its usual procedure of notifying the Veteran of an upcoming VA examination.  

In May 2013, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination. This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236   (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  In light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his scheduled VA examination, his examination must be rescheduled and he provided the required notice of it.

That said, the Veteran is reminded that, while VA has a duty to assist him in the development of his claims, he also has a duty to cooperate with VA in this effort. See Wood v. Derwinski, 1 Vet. App. 190 (1991).  He therefore hereby is notified that failure to report to the scheduled examination, without good cause, shall result in denial of his claim for increased rating for this disability.  See 38 C.F.R. § 3.655 (b). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If he fails to report to the re-scheduled examination, the AOJ should obtain and associate with the electronic file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, in light of this remand, all outstanding VA and private treatment records should be obtained and considered. 38 C.F.R. § 3.159 (c)(1) and (2). Since VA has notice of additional records that are potentially relevant to these claims on appeal, VA has a duty to obtain them. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A (c)(2); 38 C.F.R. §§ 3.159 (c)(2), (c)(3). 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorders to include any additional records from the VA facility after April 2014.  

2.  After completion of the above, schedule the Veteran for appropriate VA examination(s) to assess the nature and current severity of his service-connected right foot disability.  A copy of the letter notifying the Veteran of the date, time, and location of the examination(s) should be associated with the claims folder. 

The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  

The examiner should also address the severity of the Veteran's service connected right foot disorder diagnosed as the residuals, status post fracture of the right fifth metatarsal, nerve impingement.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose (to address both orthopedic and neurological manifestations of the foot), if possible and should comply with the recent Court decision of Correia v. McDonald, 28 Vet. App. 158 (2016) (The DBQ must address the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as appropriate).  Any studies, to include nerve conduction studies or MRIs, necessary to determine the severity of the Veteran's disability should be performed.  Having examined the Veteran, the VA examiner should discuss the functional impairment caused by the right foot disability and indicate whether the symptoms caused by the disability are "moderate," "moderately severe," or "severe."

A thorough explanation for any opinion must be provided, including the medical bases and principles underlying the examiner's opinion.  

3.  After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the Veteran's claims for an increased rating for a right foot disorder diagnosed as the residuals, status post fracture of the right fifth metatarsal, nerve impingement.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


